United States Court of Appeals
                                                                           Fifth Circuit

                                                                        FILED
                                                                       April 5, 2005
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                 Charles R. Fulbruge III
                          _____________________                         Clerk
                               No. 04-50863
                          _____________________

UNITED STATES OF AMERICA
                   Plaintiff - Appellee
                    v.
JUAN VALLES-SIMENTAL
                   Defendant - Appellant

                          ---------------------
          Appeal from the United States District Court for the
                   Western District of Texas, Del Rio
                            2:04-CR-218-1-AML
                          ---------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*


      IT IS ORDERED that appellee’s unopposed motion to vacate

sentencing is GRANTED.

      IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand to district court for resentencing in light of the Supreme

Court’s recent opinion in US v. Booker and this Court’s opinion

in US v. Mares is GRANTED.

      IT IS FURTHER ORDERED that appellee’s unopposed motion to

extend time to file appellee’s brief until 14 days from the



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Court’s denial of appellee’s motion to vacate and remand is MOOT.